Citation Nr: 1524494	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a multiple joint disorder.  

2.  Entitlement to service connection for disorders of the upper extremities, claimed as loss of feeling, and to include peripheral neuropathy (PN).  

3.  Entitlement to service connection for disorders of the lower extremities, claimed as loss of feeling, and to include PN.  

4.  Entitlement to service connection for a glomus tumor.  

5.  Entitlement to service connection for blood clots.  

6.  Entitlement to service connection for ataxia, claimed as a gait disorder.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and a cognitive disorder.  

8.  Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, F.D., and L.J.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to February 2003.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC, before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

As a result of review of the evidence and testimony of record, numerous issues have been recharacterized and/or combined to best reflect the current claims on appeal.  

In particular, as to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The finding in Clemons, however, allows the Board to recharacterize the psychiatric claims on appeal to more broadly reflect the benefit sought based on the testimony and evidence before the undersigned.  Such has been done in this case as reflected on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  


REMAND

Initially, it is noted that service connection has been established for neurogenic syncope with migraine type headaches and a history of a mini-stroke.  A 30 percent rating is currently in effect.  Ten percent ratings are also in effect for eczema with hair loss costochondritis, and a noncompensable rating is in effect for bowel obstruction with surgery/appendectomy.  

It is the Veteran's contention that each of the disorders as listed on the title page are either of service origin, or the result of her service-connected neurogenic syncope disorder.  

Review of the service treatment records (STRs) reflects that the Veteran reported that she was sexually assaulted in September 1997.  She was seen for psychiatric complaints symptoms at that time.  She was also seen in 2002.  At that time, the sexual assault was reported as history, but it was noted that she was not complaining of PTSD symptoms.  Following a battery of tests, somatization disorder was diagnosed.  It was also noted that she "may have had PTSD after the rape in Aug 1977 but this [was] not the current clinical picture."  Post-service records show various psychiatric diagnoses, to include PTSD due to in-service sexual trauma and anxiety disorder.  She was also seen for cognitive impairment, but it is unclear as to whether such a disorder was diagnosed.  See, e.g., VA 2014 treatment records submitted with waiver.  She has testified that her psychiatric symptoms have increased in severity as they are exacerbated by her service-connected disabilities.  A contemporaneous examination that addresses all the various psychiatric diagnoses and their etiologies is necessary.  

The Veteran also contends that she has various additional conditions, to include a multiple joint disorder, PN of the upper and lower extremities, a glomus tumor, blood clots, ataxia, and insomnia, as a result of her service-connected neurogenic syncope or her in-service treatment for viral encephalopathy.  (The Board notes that the STRs do reflect treatment for viral encephalopathy in 2001.)  Post service records include diagnoses of PN of the extremities and ataxia.  The Board finds that the Veteran has also not undergone adequate VA examination as to these disorders.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule the Veteran for a VA mental disorders examination, to ascertain the diagnosis and etiology of any acquired psychiatric disorders found, to include her PTSD, anxiety, and a cognitive disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is directed to answer the following:

A) Determine all of the Veteran's current psychiatric diagnoses.  

B) If the Veteran is diagnosed with PTSD, the VA examiner must determine if it is at least likely as not (50 percent or greater probability) due to her military service, to include her reported inservice sexual assault.  

C) If the Veteran is not diagnosed with PTSD then the VA examiner must reconcile that with the PTSD diagnoses of record, to the extent possible.  

D) For each additionally diagnosed acquired psychiatric disorder, to include anxiety and a possible cognitive disorder, the examiner must opine whether such disorder is at least likely as not (50 percent or greater probability) related to the Veteran's period of active service.  

E) The examiner is also to discuss whether the Veteran has insomnia, and, if so, whether this is a separate disability or part and parcel of any psychiatric disorder found.  

A complete rationale for all opinions expressed is required.  

2.  The Veteran should also be afforded appropriate VA examination(s) to address the medical questions posited as to the claims for service connection for a multiple joint disorder, PN of the upper and lower extremities, a glomus tumor, blood clots, ataxia, and insomnia (as due to a disorder other than a psychiatric condition).  As noted earlier, it is the Veteran's primary contention that these conditions resulted either from her inservice treatment for viral encephalopathy or are secondary to her service-connected neurogenic syncope.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is directed to answer the following:

A) The examiner(s) must determine whether the Veteran currently has a multiple joint disorder, a disorder of the upper and lower extremities, to include PN, a glomus tumor, blood clots, ataxia, or insomnia.  

B) For each of these conditions diagnosed, the VA examiner(s) must determine if it is at least likely as not (50 percent or greater probability) due to military service, to include inservice treatment for viral encephalopathy, or as secondary to service-connected neurogenic syncope.  

In rendering the requested opinions, the examiner(s) should specifically consider and discuss, as applicable, for every condition found, as to whether such is a symptom that is part and parcel of the syncope condition or if such is a separate disability.  

All necessary diagnostic testing, including an electroencephalography (EEG) should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the claims file to ensure that all of the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


